



Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
20, 2016, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), each of
the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of July 7, 2011
(as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement, including increasing the aggregate
amount of the Revolving Commitments from $600,000,000 to $800,000,000, on the
terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by replacing the first recital to the Credit
Agreement in its entirety with the following:


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower an unsecured revolving credit facility in the
amount of $800,000,000 with a $50,000,000 swingline subfacility and a letter of
credit subfacility of up to $50,000,000, on the terms and conditions contained
herein.


(b)The Credit Agreement is further amended by replacing the table in the
definition of “Applicable Facility Fee” contained in Section 1.1. thereof in its
entirety with the following:


Level
Facility Fee
1
0.100%
2
0.125%
3
0.150%
4
0.200%
5
0.250%
6
0.300%





(c)The Credit Agreement is further amended by (i) replacing the reference to
“Level 5” in the sixth sentence of the definition of “Applicable Margin”
contained in Section 1.1. thereof with a reference to “Level 6” and (ii)
replacing the table in the definition of “Applicable Margin” contained in
Section 1.1. thereof in its entirety with the following:







--------------------------------------------------------------------------------






Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for all
Base Rate Loans
1
A/A2 (or equivalent) or better
0.80%
0.80%
2
A-/A3 (or equivalent)
0.825%
0.825%
3
BBB+/Baa1 (or equivalent)
0.90%
0.90%
4
BBB/Baa2 (or equivalent)
1.00%
1.00%
5
BBB-/Baa3 (or equivalent)
1.20%
1.20%
6
Lower than BBB-/Baa3 (or equivalent)
1.55%
1.55%



(d)The Credit Agreement is further amended by restating the definitions of
“Adjusted Total Asset Value”, “Capitalization Rate”, “Defaulting Lender”,
“Development Property”, “Eligible Property”, “Federal Funds Rate”, “Issuing
Bank”, “LIBOR”, “LIBOR Market Index Rate”, “Mandatorily Redeemable Stock”,
“Occupancy Rate”, “Post-Default Rate”, “Requisite Lenders”, “Revolving
Termination Date”, “Total Asset Value”, “Unencumbered Adjusted NOI” and
“Unencumbered Asset Value” contained in Section 1.1. thereof in their entirety
as follows:


“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries and Unconsolidated Affiliates.


“Capitalization Rate” means 6.25%.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination (such reasonableness to be
confirmed by the Administrative Agent) that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) has not been satisfied, or
(ii) pay to the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
2 Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination (such
reasonableness to be confirmed by the Administrative Agent) that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement
furnished to the Administrative Agent and the Borrower on or prior to the date
which is one Business Day before the request for such funding is submitted by
the Borrower) cannot be satisfied in order to be effective to exclude such
Lender from being a “Defaulting Lender” hereunder with respect to such requested
funding), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a





--------------------------------------------------------------------------------






Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.


“Development Property” means a Property that is not yet a Retail Property, an
Office Property or a Multifamily Property but is being developed, or will have
development commencing within 12 months of any date of determination, to become
one. A Development Property will cease to constitute a Development Property upon
the earlier to occur of (a) the date that is six months past substantial
completion of such Property and (b) achieving an Occupancy Rate of 85.0%.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property or a
Multifamily Property; (b) neither such Property, nor any interest of the
Borrower, any Subsidiary or any Unconsolidated Affiliate therein (and if such
Property is owned by a Subsidiary or Unconsolidated Affiliate, none of the
Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any (i) Lien other than (x) Permitted
Liens (excluding Permitted Liens of the type described in clauses (g) and (h) of
the definition thereof) and (y) in the case of a Property leased under a Ground
Lease, the interest of the lessor under such Ground Lease (regardless of whether
the lessee’s obligations under such Ground Lease constitute Capitalized Lease
Obligations) or (ii) Negative Pledge; (c) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Issuing Bank” means each of Wells Fargo and PNC Bank, National Association, in
its capacity as an issuer of Letters of Credit pursuant to Section 2.3. Any
reference to “the Issuing Bank” herein shall be deemed to refer to each Issuing
Bank, any Issuing Bank, the applicable Issuing Bank or all Issuing Banks, as the
context may require.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1





--------------------------------------------------------------------------------






minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective. If LIBOR determined as provided above
would be less than zero, LIBOR shall be deemed to be zero.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests including
“downREIT” units that are convertible to common Equity Interest of the Borrower
or cash solely at the option of the Borrower); in each case, on or prior to the
Revolving Termination Date. For purposes of this definition, Equity Interests in
any of the following Subsidiaries which the Borrower is obligated to acquire
pursuant to currently existing agreements (as in effect on the Second Amendment
Date) with the holders of such Equity Interest shall not be considered to be
Mandatorily Redeemable Stock: Congressional Plaza Associates, LLC; NVI-Avenue,
LLC; Shrewsbury Commons LP; Route 35 Shrewsbury LP; Sea Girt LP; 35 West LLC;
San Antonio Center II, LLC; and Federal Realty Partners L.P.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate, is collecting rent to (b) the total square footage of
such Property available for lease; provided, that, in the case of a Multifamily
Property, “Occupancy Rate” means the ratio, expressed as a percentage, of
(a) the net rentable units of such Multifamily Property for which the Borrower,
a Subsidiary or, to the extent applicable, an Unconsolidated Affiliate is
collecting rent to (b) the total units of such Multifamily Property available
for lease.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional four
percent (4.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).







--------------------------------------------------------------------------------






“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding more than
50.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Revolving Termination Date” means April 20, 2020, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.


“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i)  EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate; plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process, plus
(e) the GAAP book value of accounts receivables from tenants (limited to rent,
common area maintenance fees, taxes, insurance and other reimbursable expenses
collected in the normal course of business net of bad debt expense and adjusted
to exclude the impact of straight lining), plus (f) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes. The annualized
EBITDA from each Stabilized Property can not be less than zero. Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above. In
addition, to the extent (A) the amount of Total Asset Value attributable to
Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties
would exceed 20.0% of Total Asset Value, such excess shall be excluded from
Total Asset Value, (B) the amount of Total Asset Value attributable to Mortgage
Receivables would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (C) the amount of Total Asset Value
attributable to Construction-in-Process would exceed 15.0% of Total Asset Value,
such excess shall be excluded from Total Asset Value, (D) the amount of Total
Asset Value attributable to Unimproved Land (calculated on the basis of
acquisition cost) would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (E) the amount of Total Asset Value
attributable to Investments in Persons (other than Investments in Subsidiaries
and Unconsolidated Affiliates) would exceed 5.0% of Total Asset Value, such
excess shall be excluded from Total Asset Value and (F) the amount of Total
Asset Value attributable to assets of the types referred to in the immediately
preceding clauses (B) through (E) would exceed 20.0% of Total Asset Value in the
aggregate, such excess shall be excluded from Total Asset Value.


“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property (limited as set forth below) all of which are Stabilized Properties and
have been owned for the entire period and as adjusted for any non-recurring
items during the reporting period. The Unencumbered Adjusted NOI for each
Property cannot be less than zero. For purposes of this definition, Net
Operating Income from Non Controlled Properties is limited to the following
properties: Congressional Plaza, Congressional Plaza Apartments and Escondido
Promenade.


“Unencumbered Asset Value” means (a) the annualized most recent reporting period
Unencumbered Adjusted NOI divided by the Capitalization Rate, plus (b) the GAAP
book value of all assets acquired during the most recent quarter which assets
are not subject to any Liens other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition





--------------------------------------------------------------------------------






thereof) or subject to any Negative Pledge, plus (c) the GAAP book value of
Development Properties that satisfy the requirements of clauses (b) through (d)
of the definition of the term “Eligible Property”. For purposes of this
definition, to the extent that more than 20% of Unencumbered Asset Value would
be attributable to Controlled Properties, Non-Controlled Properties and
Development Properties such excess shall be excluded.


(e)The Credit Agreement is further amended by adding the following definitions
of “Anti-Corruption Laws”, “Anti-Terrorism Laws”, “Bail-In Action”, “Bail-In
Legislation”, “Disbursement Instruction Agreement”, “EEA Financial Institution”,
“EEA Member Country”, “EEA Resolution Authority”, “EU Bail-In Legislation
Schedule”, “Extended Letter of Credit”, “Material Acquisition”, “Sanctioned
Country”, “Sanctioned Person”, “Sanctions”, “Second Amendment Date”, “Trading
with the Enemy Act” and “Write Down and Conversion Powers”, to Section 1.1.
thereof in the appropriate alphabetical location:


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(x).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceed 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.





--------------------------------------------------------------------------------








“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


“Second Amendment Date” means April 20, 2016.


“Trading with the Enemy Act” has the meaning given to that term in
Section 6.1.(x).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(f)The Credit Agreement is further amended by deleting the following definitions
of “Specified Non-Wholly Owned Subsidiaries”, “Tangible Net Worth”, “Total
Budgeted Cost” and “Transfer Authorizer Designation Form”.


(g)The Credit Agreement is further amended by deleting the third sentence of
Section 1.2. thereof and restating the second sentence of Section 1.2. thereof
in its entirety as follows:


Notwithstanding the preceding sentence, (i) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and (ii)
for purposes of calculating the covenants contained in Section 9.1., any
obligations of a Person under a lease (whether existing on the Effective Date or
entered into thereafter) that is not (or would not be) required to be classified
or accounted for as a Capitalized Lease Obligation on a balance sheet of such
Person prepared in accordance with GAAP as in effect on the Effective Date shall
not be treated as a Capitalized Lease Obligation pursuant to the Loan Documents
solely as a result of changes in the application of, or the adoption of changes
in, GAAP after the Effective Date.


(h)The Credit Agreement is further amended by amending Section 2.1.(c) thereof
to replace the words “Transfer Authorizer Designation Form” with the words
“Disbursement Instruction Agreement”.


(i)The Credit Agreement is further amended by restating Section 2.3. thereof in
its entirety as follows:







--------------------------------------------------------------------------------






Section 2.3. Letters of Credit.


(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) 50% of the L/C Commitment Amount and (ii) the Revolving Commitment
of such Issuing Bank in its capacity as a Lender.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower (which approval, in the case of the Borrower shall not be unreasonably
withheld). Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is thirty (30) days
prior to the Revolving Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the applicable Issuing Bank
but in no event shall any such provision permit the extension of the expiration
date of such Letter of Credit beyond the date that is thirty (30) days prior to
the Revolving Termination Date. Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Lenders no later than 30 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit. The initial Stated Amount
of each Letter of Credit shall be at least $50,000 (or such lesser amount as may
be acceptable to the applicable Issuing Bank, the Administrative Agent and the
Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice (or
telephonic notice which shall specify the information to be included in a
written notice and shall be promptly confirmed in writing by the Borrower
pursuant to a written notice sent to the Administrative Agent on the same day of
the giving of such telephonic notice) at least five (5) Business Days prior to
the requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary,





--------------------------------------------------------------------------------






and (iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the applicable Issuing Bank. Provided
the Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article 5.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which such Issuing Bank has received all of the items required to
be delivered to it under this subsection. An Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Administrative Agent or any Lender to exceed any limits imposed by,
any Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the applicable Issuing Bank shall deliver
to the Borrower a copy of each Letter of Credit issued by it within a reasonable
time after the date of issuance thereof. To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.


(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind (other
than notice of such payment as expressly provided in this subsection). Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to the Administrative Agent for
the account of each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not





--------------------------------------------------------------------------------






later than 10:00 a.m. Pacific time and (ii) if such conditions would not permit
the making of Revolving Loans, the provisions of subsection (j) of this Section
shall apply. The limitations set forth in the second sentence of Section 2.1.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of a Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.


(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any Issuing Bank’s or
Administrative Agent’s rights or powers hereunder. Any action taken or omitted
to be taken by an Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which





--------------------------------------------------------------------------------






the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, any other Issuing Bank, the Administrative Agent,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.10., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, an Issuing Bank or any
Lender in respect of any liability incurred by the Administrative Agent, an
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, an Issuing Bank or any Lender with respect to any Letter
of Credit.


(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the date
of issuance by an Issuing Bank of any Letter of Credit, each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the applicable Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of





--------------------------------------------------------------------------------






such Issuing Bank, Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of each Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that with respect to any drawing under any Letter of Credit, the
maximum amount that any Lender shall be required to fund, whether as a Revolving
Loan or as a participation, shall not exceed such Lender’s Revolving Commitment
Percentage of such drawing except as otherwise provided in Section 3.9.(d). If
the notice referenced in the second sentence of Section 2.3.(e) is received by a
Lender not later than 9:00 a.m. Pacific time, then such Lender shall make such
payment available to the Administrative Agent not later than 12:00 p.m. Pacific
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 11:00 a.m. Pacific time on
the next succeeding Business Day. Each Lender’s obligation to make such payments
to the Administrative Agent under this subsection, and the Administrative
Agent’s right to receive the same for the account of the applicable Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of an Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Lender and the
Borrower, a notice describing the aggregate amount of all Letters of Credit
issued by such Issuing Bank outstanding at such time. Upon the request of any
Lender from time to time, an Issuing Bank shall deliver any other information
reasonably requested by such Lender with respect to such Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Banks and
the Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under the immediately preceding subsection (j).


(l)    Existing Letters of Credit. The parties agree that each Existing Letter
of Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement and shall be subject to and governed by the
terms and conditions of this Agreement and the other Loan Documents.


(m)    Extended Letters of Credit. Each Lender confirms that its obligations
under the immediately preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a





--------------------------------------------------------------------------------






trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise.


(j)The Credit Agreement is further amended by restating Section 2.4.(a) thereof
in its entirety as follows:


(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser (such lesser amount
being referred to as the “Swingline Availability”) of (i) $50,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Lender minus the aggregate outstanding principal amount of the Revolving Loans
owing to the Swingline Lender in its capacity as a Lender. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Availability at such time, the Borrower shall immediately
pay the Administrative Agent for the account of the Swingline Lender the amount
of such excess. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder. The borrowing
of a Swingline Loan shall not constitute usage of any Lender’s Revolving
Commitment for purposes of calculation of the fee payable under Section 3.5.(b).


(k)The Credit Agreement is further amended by restating Section 2.11.(a) thereof
in its entirety as follows:


(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed. Except in the case of a Lender that has
notified the Administrative Agent in writing that it elects not to receive a Bid
Rate Note, the Bid Rate Loans made by a Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Bid Rate Note payable to the
order of such Lender. The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.


(l)The Credit Agreement is further amended by restating Section 2.13. thereof in
its entirety as follows:


Section 2.13. Extension of Revolving Termination Date.


The Borrower shall have the right, exercisable two times, to extend the
Revolving Termination Date by six-months in the case of each such extension. The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 90 days but not more than 180 days prior to the
current Revolving Termination Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Lenders if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Termination Date shall
be extended for six-months effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true





--------------------------------------------------------------------------------






and correct in all material respects on and as of the date of such extension
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances which are not prohibited under the
Loan Documents and (y) the Borrower shall have paid the Fees payable under
Section 3.5.(e). Any extension shall constitute certification by the Borrower to
the effect that the matters referred to in the immediately preceding clauses
(x)(A) and (x)(B) are true and correct and the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the foregoing
conditions have been satisfied.


(m)The Credit Agreement is further amended by restating the first sentence of
Section 2.16. thereof in its entirety as follows:


The Borrower shall have the right, at any time and from time to time, to request
increases in the aggregate amount of the Revolving Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Revolving Commitments shall not exceed
$1,500,000,000 minus the amount of any reduction of the Revolving Commitments
effected pursuant to Section 2.12. hereof.


(n)The Credit Agreement is further amended by restating Section 2.17. thereof in
its entirety as follows:


Section 2.17. Funds Transfer Disbursements.


The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


(o)The Credit Agreement is further amended by restating the first sentence of
Section 3.5.(e) thereof in its entirety as follows:


If the Borrower exercises its right to extend the Revolving Termination Date in
accordance with Section 2.13., the Borrower shall pay to the Administrative
Agent for the account of each Lender a fee equal to 0.075% of the amount of such
Lender’s Revolving Commitment (whether or not utilized) payable in connection
with each such extension.


(p)The Credit Agreement is further amended by restating Section 3.9.(d) thereof
in its entirety to read as follows:


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 12.22., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.







--------------------------------------------------------------------------------






(q)The Credit Agreement is further amended by adding the following Section
3.10.(e) immediately after Section 3.10.(d) thereof:


(e)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Second Amendment Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(r)The Credit Agreement is further amended by restating the first sentence of
Section 4.6. thereof in its entirety to read as follows:


If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 12.7., requires the vote of such Lender, and the Requisite Lenders shall
have voted in favor of such amendment, modification or waiver or (d) a Lender
becomes a Defaulting Lender, then, so long as there does not then exist any
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.


(s)The Credit Agreement is further amended by restating Section 6.1.(x) thereof
in its entirety to read as follows:


(x)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Borrower, any Subsidiary, any of their respective directors, or officers, or, to
the knowledge of the Borrower, any of the Borrower’s or any Subsidiary’s
employees (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States, 50 U.S.C. App.
§§ 1 et seq., as amended (the “Trading with the Enemy Act”) or (ii) is in
violation of (A) the Trading with the Enemy Act, (B) any of the foreign assets
control regulations of the United States Treasury Department or any enabling
legislation or executive order relating thereto, including without limitation,
Executive Order No. 13224, effective as of September 24, 2001 relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or (C) the Patriot Act
(collectively, the “Anti-Terrorism Laws”). The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Borrower, its Subsidiaries
and their respective directors, officers and employees are in compliance with
Anti‑Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects. None of the Borrower, any of its Subsidiaries, any directors
or officers of the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, any employee of the Borrower or any of its Subsidiaries is an
individual or entity that is, or is owned or controlled by Persons that are: (i)
the subject or target of any Sanctions





--------------------------------------------------------------------------------






or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions.


(t)The Credit Agreement is further amended by restating Section 7.2. thereof in
its entirety as follows:


Section 7.2. Compliance with Applicable Law and Material Contracts.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.
The Borrower shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.


(u)The Credit Agreement is further amended by deleting the last sentence of
Section 7.8. thereof in its entirety.


(v)The Credit Agreement is further amended by restating the second sentence of
Section 7.9. thereof in its entirety as follows:


The Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.


(w)The Credit Agreement is further amended by restating Section 8.4.(j) thereof
in its entirety as follows:


(j)    Prompt notice of any order, judgment or decree not covered by insurance
in excess of $10,000,000 having been entered against any Loan Party or any other
Subsidiary or any of their respective properties or assets;


(x)The Credit Agreement is further amended by restating Section 9.1.(a) thereof
in its entirety as follows:


(a)    [Intentionally Omitted]


(y)The Credit Agreement is further amended by restating Section 9.1.(b) thereof
in its entirety as follows:


(b)    Maximum Leverage Ratio. The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this Section 9.1.(b) so long as (a) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters, (b) the Borrower has not maintained compliance with
this Section 9.1.(b) in reliance on this proviso for more than four fiscal
quarters (whether or not consecutive) during the term of this





--------------------------------------------------------------------------------






Agreement and (c) such ratio (after giving effect to such Material Acquisition)
is not greater than 0.65 to 1.00 at any time.


(z)The Credit Agreement is further amended by restating Section 9.1.(e) thereof
in its entirety as follows:


(e)    Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis to (ii) Unencumbered Asset Value, to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this Section 9.1.(e) so long as (a) the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 0.60 to 1.00 at any time during
the fiscal quarter in which such Material Acquisition took place and for any
subsequent consecutive fiscal quarters, (b) the Borrower has not maintained
compliance with this Section 9.1.(e) in reliance on this proviso for more than
four fiscal quarters (whether or not consecutive) during the term of this
Agreement and (c) such ratio (after giving effect to such Material Acquisition)
is not greater than 0.65 to 1.00 at any time.


(aa)The Credit Agreement is further amended by restating Section 9.1.(f) thereof
in its entirety as follows:


(f)    [Intentionally Omitted].


(bb)    The Credit Agreement is further amended by restating Section 9.1.(g)
thereof in its entirety as follows:


(g)    [Intentionally Omitted].


(cc)    The Credit Agreement is further amended by restating Section 9.2.
thereof in its entirety as follows:


Section 9.2.    [Intentionally Omitted].


(dd)    The Credit Agreement is further amended by restating Section 9.3.(b)
thereof in its entirety as follows:


(b)    The Borrower shall not, and shall not permit any Subsidiary (other than
an Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise
be bound by any Negative Pledge except for (i) a Negative Pledge contained in
any agreement (x) evidencing Indebtedness which (A) the Borrower or such
Subsidiary may create, incur, assume, or permit or suffer to exist under this
Agreement and (B) is secured by a Lien permitted to exist hereunder and
(y) which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into or (ii) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to, or less restrictive than, those restrictions contained in the Loan
Documents.


(ee)    The Credit Agreement is further amended by restating Section 9.4.
thereof in its entirety as follows:







--------------------------------------------------------------------------------






Section 9.4. Restrictions on Intercompany Transfers.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document or in any other
agreement (A) evidencing Unsecured Indebtedness that the Borrower, any other
Loan Party or any other Subsidiary may create, incur, assume or permit or suffer
to exist under this Agreement and (B) containing encumbrances and restrictions
imposed in connection with such Unsecured Indebtedness that are either
substantially similar to, or less restrictive than, such encumbrances and
restrictions set forth in the Loan Documents, (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business and (iii) with respect to clauses (a) through (d), in the case of a
Subsidiary that is not a Wholly Owned Subsidiary, limitations arising after the
date hereof to the effect that any such dividends, distributions, loans,
advances or transfers of property must be on fair and reasonable terms and on an
arm’s length basis.


(ff)    The Credit Agreement is further amended by adding the following Section
9.13. immediately after Section 9.12. thereof:


Section 9.13. Use of Proceeds.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti‑Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.


(gg)    The Credit Agreement is further amended by restating the introductory
clause of Section 10.5. thereof as follows:


If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents (or any Lender as a result of exercise of
remedies pursuant to Section 12.4.), in respect of any principal of or interest
on the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:


(hh)    The Credit Agreement is further amended by restating subsections (d) and
(e) of Section 10.6. thereof in their entirety as follows:


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such





--------------------------------------------------------------------------------






liquidation or release would result in the amount available in the Letter of
Credit CollateralAccount to be less than the Stated Amount of all Extended
Letters of Credit that remain outstanding.


(e)    So long as no Major Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been paid in
full in cash and no Letters of Credit remain outstanding, the Administrative
Agent shall deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Letter of
Credit Collateral Account.


(ii)    The Credit Agreement is further amended by adding “(a) Generally.”
before the first sentence of Section 10.9. thereof and adding the following
Section 10.9.(b) immediately after 10.9.(a):


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Banks or the Swingline Lender from exercising
the rights and remedies that inure to their benefit (solely in their capacity as
an Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 12.4. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


(jj)    The Credit Agreement is further amended by restating Section 11.3.
thereof in its entirety as follows:







--------------------------------------------------------------------------------






Section 11.3. Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved such requested
determination, consent or approval. The provisions of this Section shall not
apply to any amendment, waiver or consent regarding any of the matters described
in Section 12.7.(c).


(kk)    The Credit Agreement is further amended by restating Section 11.8.
thereof in its entirety as follows:


Section 11.8. Successor Administrative Agent.


The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days' prior written notice if the Administrative Agent (A) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (B) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (ii) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such removal or resignation, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent which appointment shall,
provided no Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (i) the Lenders’ giving of notice of removal or (ii) the resigning
Administrative Agent’s giving of notice of resignation, then the removed or
resigning Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee which, provided no Event of Default exists, shall be approved
by the Borrower (such approval shall not be unreasonably withheld or delayed);
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Banks
directly until such time as a successor Administrative Agent has been appointed
as provided for above





--------------------------------------------------------------------------------






in this Section; provided, further that such Lenders and the Issuing Banks so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender or Issuing Bank were itself the Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent such successor Administrative Agent, or, if
no such successor has been appointed, the Requisite Lenders, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the removed or resigning Administrative Agent. Any resignation by an
Administrative Agent shall also constitute the resignation as an Issuing Bank
and as the Swingline Lender by the Lender then acting as Administrative Agent
(the “Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit. After any Administrative Agent’s removal
or resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, subject to
the Borrower’s approval, the Administrative Agent may assign its rights and
duties under the Loan Documents to any of its Affiliates reasonably acceptable
to the Borrower by giving the Borrower and each Lender prior written notice.


(ll)    The Credit Agreement is further amended by restating clause (b) of
Section 12.5. thereof in its entirety as follows:


(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE





--------------------------------------------------------------------------------






VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.


(mm)    The Credit Agreement is further amended by restating clause (b) of
Section 12.11. thereof in its entirety as follows:


(b) all Letters of Credit have terminated or expired or been canceled (other
than Extended Letters of Credit in respect of which the Borrower has satisfied
the requirements to provide Cash Collateral as required in Section 2.3.(b)),


(nn)    The Credit Agreement is further amended by adding the following Section
12.22. immediately after Section 12.21. thereof:


Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


(oo)    The Credit Agreement is further amended by deleting Schedule I attached
thereto in its entirety and substituting in lieu thereof Schedule I attached
hereto.


(pp)    The Credit Agreement is further amended by restating Section 17.(b) of
Exhibit D attached thereto as follows:


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY





--------------------------------------------------------------------------------






FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.


(qq)    The Credit Agreement is further amended by deleting Exhibit K attached
thereto in its entirety and substituting in lieu thereof Exhibit K attached
hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Lenders;


(b)    (i) a Revolving Note duly executed by the Borrower payable to the order
of Deutsche Bank AG New York Branch and (ii) replacement Revolving Notes duly
executed by the Borrower payable to the order of each Lender whose Revolving
Commitment has changed pursuant to this Amendment, in each case, in a principal
amount equal to the amount of its Revolving Commitment as set forth on Schedule
I attached hereto;


(c)    an opinion of Morris, Manning & Martin, LLP, counsel to the Borrower,
addressed to the Administrative Agent and the Lenders and covering the Borrower,
this Amendment, the Credit Agreement as amended by this Amendment, any other
Loan Documents executed by the Borrower in connection with this Amendment and
such other matters as reasonably requested by the Administrative Agent;


(d)    the declaration of trust of the Borrower certified as of a recent date by
the Department of Assessments and Taxation of the State of Maryland;


(e)    a Certificate of Status with respect to the Borrower issued as of a
recent date by the Department of Assessments and Taxation of the State of
Maryland and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which the
Borrower is required to be so qualified and where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;


(f)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower
with respect to each of the officers of the Borrower authorized





--------------------------------------------------------------------------------






to execute and deliver this Amendment and any other agreements or documents
executed by the Borrower in connection with this Amendment (collectively, the
“Amendment Documents”);


(g)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of (A) the by-laws of
the Borrower and (B) all trust or other necessary action taken by the Borrower
to authorize the execution and delivery of the Amendment Documents and
performance of the Amendment Documents and the Credit Agreement as amended by
this Amendment;


(h)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending December 31, 2015;


(i)    a Disbursement Instruction Agreement substantially in the form of Exhibit
K attached hereto effective as of the date of this Amendment;


(j)    a certificate of the Borrower, signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (i) since December 31,
2015, there has not been any material adverse condition or material adverse
change in or affecting, nor has any circumstance or condition occurred that
could reasonably be expected to result in a material adverse change in, or have
a material adverse effect on, the business, assets, liabilities, financial
condition or results of operations of the Borrower and its subsidiaries, taken
as a whole, (ii) no Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment and (iii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents (including this
Amendment) to which any of them is a party are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects) on and as of the date hereof immediately after giving effect to
this Amendment except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited thereunder;


(k)    evidence that (i) all fees due and payable to the Administrative Agent,
the Lenders and the arrangers pursuant to those certain fee letters by and among
the Borrower, the arrangers and the Administrative Agent have been paid and (ii)
all fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and the arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid; and


(l)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


Section 3. Allocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the date of such
effectiveness, the “Amendment Effective Date”), the outstanding Revolving Loans
and the participation interests of the Lenders in any outstanding Letters of
Credit and Swingline Loans shall be allocated among the Lenders in accordance
with their respective Revolving Commitment Percentages calculated based on the
Revolving Commitments of the Lenders set forth on Schedule I attached hereto
(the “Post-Amendment Commitment Percentage”). To effect such allocations, each
Lender whose Post-Amendment Commitment Percentage exceeds the amount of such
Lender’s Revolving Commitment Percentage immediately prior to the effectiveness
of this Amendment and any Lender providing a new Commitment shall make a
Revolving Loan in such amount as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Amendment Effective Date. The
Administrative Agent shall make such amounts of the proceeds of such Revolving
Loans available (a) to each Lender whose Post-Amendment Commitment Percentage is
less than the amount of such Lender’s Revolving Commitment Percentage
immediately prior to the effectiveness of this Amendment as is necessary so that
the aggregate principal amount of Revolving Loans held by such Lender shall
equal such





--------------------------------------------------------------------------------






Lender’s Post-Amendment Commitment Percentage of the aggregate outstanding
principal amount of the Revolving Loans as of the Amendment Effective Date and
(b) to the Exiting Lenders (as defined below) as is necessary to repay in full
the Revolving Loans owing to such Exiting Lenders. The parties hereto confirm
that the aggregate outstanding principal amount of the Revolving Loans
immediately prior to the Amendment Effective Date is equal to the aggregate
outstanding principal amount of the Revolving Loans immediately after giving
effect to the Amendment. Except for any Revolving Notes to be provided to the
Lenders in the principal amount of their respective Revolving Commitments, no
other documents, instruments or fees (other than fees set forth in Section 2(k)
above) shall be, or shall be required to be, executed or paid in connection with
such allocations (all of which are hereby waived, as necessary).


Deutsche Bank AG New York Branch, as a new Lender under the Credit Agreement on
the Amendment Effective Date, hereby agrees to provide a new Revolving
Commitment in the amount set forth on Schedule I attached hereto. On the
Amendment Effective Date, Deutsche Bank AG New York Branch agrees to become and
shall be deemed a Lender for all purposes of the Credit Agreement, and each
reference to the Lenders in the Credit Agreement shall be deemed to include
Deutsche Bank AG New York Branch. Deutsche Bank AG New York Branch hereby
appoints Wells Fargo Bank, National Association as the Administrative Agent and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and other Loan Documents as are
delegated to the Administrative Agent by the terms thereof.


On the Amendment Effective Date, the Revolving Commitments of each of Deutsche
Bank Trust Company Americas, Compass Bank, Capital One, N.A. and Royal Bank of
Canada (each, an “Exiting Lender”) shall be terminated, all outstanding amounts
due under the Credit Agreement and the other Loan Documents to the Exiting
Lenders on the Amendment Effective Date shall be paid in full, and each Exiting
Lender shall cease to be a Lender under the Credit Agreement.


The Administrative Agent, the Borrower and each Lender confirms the amount of
each such Lender’s Revolving Commitment as set forth on Schedule I attached
hereto.


Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit under the Credit Agreement as amended by
this Amendment. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver the Amendment Documents
and perform the Amendment Documents and the Credit Agreement as amended by this
Amendment in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Amendment Documents have been
duly executed and delivered by the duly authorized officers of the Borrower and
each of the Amendment Documents and the Credit Agreement as amended by this
Amendment is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)    No Material Adverse Change. Since December 31, 2015, there has not been
any material adverse condition or material adverse change in or affecting, nor
has any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect





--------------------------------------------------------------------------------






on, the business, assets, liabilities, financial condition or results of
operations of the Borrower and its subsidiaries, taken as a whole.


(e)    No Guarantors. As of the effective date of this Amendment and after
giving effect thereto, no Subsidiary is required to be a Guarantor pursuant to
Section 7.14. of the Credit Agreement as amended by this Amendment.


Section 5. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited thereunder.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


Section 13. Additional Arrangers. The parties hereby acknowledge the appointment
of each of Regions Capital Markets, a division of Regions Bank, SunTrust
Robinson Humphrey, Inc. and U.S. Bank National Association as a joint lead
arranger in respect of the arrangement and syndication of the Revolving
Commitments made available on the Second Amendment Date.







--------------------------------------------------------------------------------






[Signatures on Next Page]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.


 
 
 
FEDERAL REALTY INVESTMENT TRUST
 
 
 
 
 
 
 
 /s/ James M. Taylor, Jr.
 
 
 
 
 
 
 
James M. Taylor, Jr.
 
 
 
Executive Vice President - Chief Financial Officer and Treasurer



    








































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




Wells Fargo Bank, National Association, as Administrative Agent, an Issuing Bank
and as a Lender




By: /s/ Brandon H. Barry
Name: Brandon H. Barry
Title: Vice President
 




































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent, an Issuing Bank and as a
Lender




By: /s/ Katie Chowdhry
Name: Katie Chowdhry
Title: Vice President






































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




Regions bank, as a Lender




By: /s/ Kerri L. Raines
Name: Kerri L. Raines
Title: Senior Vice President










































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




suntrust bank, as a Lender




By: /s/ Danny Stover
Name: Danny Stover
Title: Senior Vice President










































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




u.s. bank national association, as a Lender




By: /s/ Timothy J. Tillman
Name: Timothy J. Tillman
Title: Vice President










































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




TD Bank, N.A., as a Lender




By: /s/ William M. Brandt, Jr.
Name: William M. Brandt, Jr.
Title: Vice President














































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




Bank OF AMERICA, N.A., as a Lender




By: /s/ Cheryl Sneor
Name: Cheryl Sneor
Title: Vice President














































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




CITIBank, N.A., as a Lender




By: /s/ Michael Chlopak
Name: Michael Chlopak
Title: Vice President














































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




DEUTSCHE Bank AG NEW YORK BRANCH, as a Lender




By: /s/ J.T. Johnston Coe
Name: J.T. Johnston Coe
Title: Managing Director




By: /s/ James Rolison
Name: James Rolison
Title: Managing Director


































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Credit Agreement for Federal Realty
Investment Trust]




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Daniel Margolis
Name: Daniel Margolis
Title: Authorized Officer














































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------










SCHEDULE I


Commitments




Lender
Revolving Commitment Amount
Wells Fargo Bank, National Association
$105,000,000
PNC Bank, National Association
$105,000,000
Regions Bank
$90,000,000
SunTrust Bank
$90,000,000
U.S. Bank National Association
$90,000,000
TD Bank, N.A.
$80,000,000
Bank of America, N.A.
$60,000,000
CitiBank, N.A.
$60,000,000
Deutsche Bank AG New York Branch
$60,000,000
JPMorgan Chase Bank, N.A.
$60,000,000
 
 
Total:
$800,000,000










--------------------------------------------------------------------------------










EXHIBIT K


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: FEDERAL REALTY INVESTMENT TRUST


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 1004039 made pursuant to that certain “Credit Agreement”
dated as of July 7, 2011 between Borrower, Administrative Agent and Lenders, as
amended from time to time


Effective Date: _______________, 2016


Check applicable box:


New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter; and

(2)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.1.(b) or 2.4.(b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.




K-1

--------------------------------------------------------------------------------






Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.







Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 







Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:

        


K-2

--------------------------------------------------------------------------------






Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




FEDERAL REALTY INVESTMENT TRUST,
a real estate investment trust formed
under the laws of the State of Maryland




By:_______________________________________
Name:
Title:


K-3

--------------------------------------------------------------------------------








Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers and Subsequent Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.




Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent, any
Issuing Bank, Swingline Lender nor any Lender makes any representations or
warranties other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.








K-4

--------------------------------------------------------------------------------






SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)















K-5